Title: From Thomas Jefferson to Bayard & Co. LeRoy, 5 March 1821
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


Messrs LeRoy and Bayard.
Monticello
Mar 5. 21.
I ask permission to avail myself of your wonted indulgence by remitting to you the annual interest on my last bond, and witholding the principal at your sufferance in the hope of a change in the times for the better. the farmer recieving less than 2. dollars a barrel for his flour clear of expences has real need of indulgence. I write this day to Capt Bernard Peyton Commission merchant of Richmond and my correspondent there to remit you 125. D. which I hope will be satisfactory and get safely to your hands. accept the assurance of my great esteem & respect.Th: Jefferson